DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 & 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahira et al. (US 7005916 B2) (hereinafter, Nakahira).
Regarding claim 1, Nakahira (Figs. 6, 9, 13, 17 & 19) discloses an operational amplifier, comprising: a first differential input pair (e.g. Fig. 9, transistors 202 & 202), comprising: a first input transistor (202), having a gate terminal coupled to an output terminal (Vout) of the operational amplifier; and a second input transistor (201), having a gate terminal; a first switch (switch 411) coupled between the gate terminal of the first input transistor (202) and the gate terminal of the second input transistor (201); and a second switch (switch 7-1), coupled between a first input terminal  (Vin1) of the operational amplifier and the gate terminal of the second input transistor (201).
Regarding claim 6, further comprising a second differential input pair (Fig. 17, e.g. transistors 505, 506), the second differential input pair comprising: a fifth input transistor (506) having a gate terminal coupled to the output terminal of the operational amplifier; and a sixth input transistor (505) having a gate terminal coupled to a second input terminal  (Vin2) of the operational amplifier.
Regarding claim 10, wherein the gate terminal of the second input transistor (201) is coupled to the gate terminal of the first input transistor (202 with a voltage difference (potential at the gates  appear different between transistors 202 and 201 as can be seen from Fig. 9, it is noted that the gate terminal of 202 being connected to a capacitor 6-1 for instance) between the gate terminal of the second input transistor and the gate terminal of the first input transistor.
Regarding claim 11, wherein the gate terminal of the second input transistor (201) is coupled to the gate terminal of the first input transistor (202) through a clamp device (e.g. form by switches 2, 4-1, 5-1 and capacitor 6-1).
Regarding claim 12, wherein the clamp device comprises a diode or a diode-connected transistor (which considered as intended use, it is noted that the applicant used capacitor in series with witch and none diode or diode-connected transistor).
Regarding claim 13, wherein the clamp device which can be configured to form the voltage difference between the gate terminal of the second input transistor and the gate terminal of the first input transistor (see Fig. 9 for instance where switch 2 being connected to switch 4-1, capacitor 6-1 and switch 5-1).
Regarding claim 14, wherein the operational amplifier is an output buffer (which consider as intended use) of a source driver (see details Fig. 36 and related text).
Regarding claim 15, wherein the first differential input pair is coupled to a resistor-ladder digital-to-analog converter (RDAC) of a Gamma voltage generation circuit for the source driver (which considered as intended use, any upstream circuit such as RDAC as shown in the Fig. 1 prior art admitted by the applicant can be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahira.
Regarding claim 2, Nakahira teaches all of the limitations as discussed above in claim 1 except driving mode.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have used switches as shown in Fig. 9 of Nakahira for providing given intended use above would be a matter of routine experimentation, and thus would have been obvious to one of ordinary skill in the art, because the switches as taught by Nakahira are capable of turning on and off in order to provide the intended operating mode.
Accordingly, as an obvious consequence above, further teaches wherein the first switch (411) can be turned off and the second switch (7-1)  turned on in a first driving mode, and the first switch is turned on and the second switch can be turned off in a second driving mode (as can be seen from Fig. 9).
Regarding claim 3, wherein the gate terminal of the second input transistor (201) is coupled to the first input terminal of the operational amplifier in the first driving mode and the gate terminal of the second input transistor (201) is coupled to the gate terminal of the first input transistor in the second driving mode.
Regarding claim 4, wherein the first switch (411) and the second switch (7-1) are operated in the second driving mode during at least one of a rising time and a falling time in a display line period.
Regarding claim 5, Nakahira teaches all of the limitations as discussed above in claim 1 except third, fourth transistors. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added one or more similarly type transistors to the differential input pair since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  
Regarding claim 7 is rejected in the same manner as discussed above in claim 5.
Regarding claim 8, Nakahira teaches all of the limitations as discussed above in claim 1 except the limitations as cited in claim 8.
However, the selection of the particular characteristics of the first differential input pair is configured to receive a first bias current when the gate terminal of the second input transistor is coupled to the first input terminal of the operational amplifier, and receive a second bias current when the gate terminal of the second input transistor is coupled to the gate terminal of the first input transistor; wherein a value of the first bias current is greater than a value of the second bias current is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first differential input pair is configured to receive a first bias current when the gate terminal of the second input transistor is coupled to the first input terminal of the operational amplifier, and receive a second bias current when the gate terminal of the second input transistor is coupled to the gate terminal of the first input transistor; wherein a value of the first bias current is greater than a value of the second bias current since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 9 is rejected in the same manner as discussed above in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843